Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Non-Final Office action is in response to the application filed on February 22, 2021. Claims 1-10 are pending.
Priority
Application 17/181,990 was filed on February 22, 2021.
Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zipperer (US Publication No. 2018/0160781 A1) in view of Sykes (US Publication No. 2015/0128454 A1) and further in view of Gillespie (US Patent No. 6,056173 A).
Regarding Claim 1, Zipperer teaches an operable loop (end connector 50); a tether (longitudinal body 54) having a first end and a second end, the tether being coupled to a portion of the operable loop at the first end (Par. 42, lines 5-6).
Zipperer does not disclose; however, Sykes teaches a shackle (shackle 22, 122) coupled to the second end of the tether (Par. 26, lines 10-13). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the second end of the tether to include a shackle as taught by Zipperer so that the shackled end of the tether may be removably secured to a shoe, a bag, or another item or accessory to which the tether can be attached.
Neither Zipperer nor Sykes discloses; however, Gillespie teaches a clip (clip 12). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the shackle as taught by Sykes to include a clip as taught by Gillespie to hold items such as wet clothing, hunting accessories, or anything that requires easy access while camping or hiking. Gillespie also teaches that the clip may also be used by construction workers, for example, to hold construction supplies, tools or plans. 
Regarding Claim 2, Zipperer teaches wherein the operable loop (end connector 50) is an oval shaped hook (Fig. 17) configured to open and close (Par. 42, line 44).
Regarding Claim 3, Zipperer teaches wherein the operable loop is coupled to the tether with a fastener (clasp 56).
Regarding Claim 4, Zipperer teaches wherein the operable loop is coupled to the tether with an adhesive (Par. 57, lines 14-15).
Regarding Claim 5, Zipperer teaches wherein the tether is a paracord (paracord accessory 22).
Regarding Claim 6, Zipperer teaches wherein the tether is a weave of a plurality of material strands (Par. 42, lines 18-19).
Regarding Claim 7, Zipperer does not disclose; however, Sykes teaches wherein the shackle is a bow shape (Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art, before the filing date of the claimed invention, to include a shackle of a bow shape because a bow shape is well known in the shackle art.
Regarding Claim 8, Zipperer does not disclose; however, Sykes teaches wherein the shackle is coupled to the tether by looping a portion of the tether around an end of the shackle (Par. 27, lines 16-19). Therefore, it would have been obvious to one of ordinary skill in the art, before the filing date of the claimed invention, to loop a portion of the tether directly to the shackle so that no additional connecting devices would be required between the tether and the shackle.
Regarding Claim 9, Zipperer teaches beads (beads 66) configured to engage the second end of the tether (Par. 42, lines 13-14). Therefore, it would have been obvious to one of ordinary skill in the art, before the filing date of the claimed invention, to combine beads as taught by Zipper to the shackle as taught by Sykes to display decorative indicia.
Regarding Claim 10, neither Zipperer nor Sykes discloses; however, Gillespie teaches wherein the clip is a pinch clip including a spring extending between opposing arms (Col. 2 lines 1-3). Therefore, it would have been obvious to one of ordinary skill in the art, before the filing date of the claimed invention, to use a clamping pinch clip because this style of clip is commonly taught for holding gloves. Additional references teaching this style of clip for gloves are listed below.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pecor (US Publication No. 2006/0196896 A1) and Coker (US Patent No. 5,687458 A) teach similar clip styles for holding gloves. Walche (US Patent No. 8,756,955 B2) teaches a paracord bracelet with a shackle connector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber Helms whose telephone number is 571-272-4532. The examiner can normally be reached Monday-Thursday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson, can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-272-4417.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/A.N.H./
Examiner, Art Unit 3677